This prosecution originated, as the statute provides, upon the affidavit of the alleged injured woman, Edna Doss, wherein it was averred that she is a single woman and is pregnant with a bastard child, and that William Morgan is the father of said child, etc.
Having been bound over upon said charge, the trial was had in the circuit court of Jefferson county, and there resulted in his conviction, the verdict of the jury being: "We the jury find the defendant guilty of being the real father of this child." Judgment was pronounced and entered, from which this appeal was taken.
There is no bill of exceptions; therefore, the action of the court in refusing to defendant certain special written charges and in overruling his motion for a new trial cannot be considered. The appeal being upon the record proper only, but one question is here presented, i. e. the regularity of the proceedings in the courts below, as shown by the record before us. We have, as the law requires, examined the record and find it regular in all respects. There being no error apparent, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.